Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The preliminary abstract, claim, and specification amendments filed 09/12/2019 have been reviewed and accepted by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 38 objected to because of the following informalities:  
“to one another in a relatively movable to” should read “to one another in a relatively movable way to”.  (line 4) (Emphasis Added)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steffen (CN102101361A), using the applicant provided original document and translation.
Regarding claim 41, Steffen teaches:
A method of producing a fiber-reinforced component ([0016]) comprising the steps of: 
arranging reinforcement fibers with a matrix on a disposable mold core ([0061]; Fig. 4, #5 and #9); 
at least partially hardening the matrix in a molding tool by increasing at least one of the temperature and pressure ([0062] – [0064]); and 
at least partially removing the disposable mold core ([0065]; Fig. 5).

Regarding claim 42, Steffen teaches the limitations of claim 41, which claim 42 depends on. Steffen further teaches:
wherein the disposable mold core includes a hard shell ([0056]; Fig. 3, #5b) and a binder-free core ([0056]; Fig. 3, #5a), and further including removing the binder-free core from the hard shell ([0057] – [0059]).

Regarding claim 43, Steffen teaches the limitations of claim 42, which claim 43 depends on. Steffen further teaches:
further including rinsing the hard shell with a solvent after the binder-free core removed ([0030]).

Regarding claim 44, Steffen teaches the limitations of claim 41, which claim 44 depends on. Steffen further teaches:
wherein after the at least partially hardening step, while the disposable mold core is still inside the fiber-reinforced component, pressing at least one reinforcement element onto an outer surface of the fiber-reinforced component ([0061] – [0064]), the reinforcement fibers are being pushed onto the outer surface of the component as it is being molded.

Regarding claim 45, Steffen teaches the limitations of claim 44, which claim 45 depends on. Steffen further teaches:
wherein the reinforcement element is arranged around the disposable mold core with the reinforcement fibers and the matrix before the at least partially hardening step ([0061] – [0064]), the reinforcement fibers are arranged on the outer surface of the component as it is being molded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Steffen (CN102101361A) in view of Fukushima (JPH04294132), using the applicant provided original documents and translations.
Regarding claim 1, Steffen teaches:
A disposable mold core for producing a fiber-reinforced component ([0013] – [0016]), the disposable mold core comprising: 
a support core ([0054]; Fig. 2, #5) including a granulate ([0018]) and a binder ([0026]), the support core having a hard shell formed of the binder and the granulate ([0030] – [0032] and [0056] – [0059]; Fig. 3, #5b), and an inner core ([0028] – [0031] and [0056] – [0059]; Fig. 3, #5a).

Steffen does not teach:
the inner core is binder-free and formed of the granulate.

However, Fukushima, in a similar field of endeavor, a method of making hollow molded articles of fiber reinforced plastic, teaches:
the inner core is binder-free and formed of the granulate ([0005] – [0013; Fig.1, #1]), while Fukushima does not explicitly describe granulate and binder, the heat resistant particles ([0007]; Fig. 1, #2) are equivalent to granulate, and the way the inner core (Fig. 1, #1) acts it does not contain binder and solves the same technical issue as the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner core of Steffen to 

Regarding claim 28, Steffen in view of Fukushima teaches the limitations of claim 1, which claim 28 depends on. Fukushima further teaches:
wherein the granulate includes a base material including at least one of a mineral, a glass, a ceramic, and/or a sand ([0007]; Fig. 2, #2).

Regarding claim 29, Steffen in view of Fukushima teaches the limitations of claim 1, which claim 29 depends on. Fukushima further teaches:
wherein the granulate of the inner core is arranged so that individual granulate grains within the inner core lie next to one another ([0007] and [0010]).

Regarding claim 30, Steffen in view of Fukushima teaches the limitations of claim 1, which claim 30 depends on. Steffen further teaches:
wherein the support core is configured as a rapid prototyped element ([0016]).

Regarding claim 31, Steffen in view of Fukushima teaches the limitations of claim 30, which claim 31 depends on. Steffen further teaches:
wherein the rapid prototyped element is a printed element ([0016]).

Regarding claim 32, Steffen in view of Fukushima teaches the limitations of claim 1, which claim 32 depends on. Steffen further teaches:
wherein a concentration of the binder within the support core decreases in a direction from an outer surface of the support core towards an interior of the support core. This modification would be obvious to one of ordinary skill in the art as being taught by the combination in claim 1 above as the combination fulfils the same function as the instant application, and the concentration of binder would be optimizable by one of ordinary skill in the art in order to achieve the gradient taught.

It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 33, Steffen in view of Fukushima teaches the limitations of claim 32, which claim 33 depends on. Steffen further teaches:
wherein the concentration decreases from 100% to 0%. This modification would be obvious to one of ordinary skill in the art as being taught by the combination in claim 1 above as the combination fulfils the same function as the instant application, and the concentration of binder would be optimizable by one of ordinary skill in the art in order to achieve the gradient taught.

It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 34, Steffen in view of Fukushima teaches the limitations of claim 1, which claim 34 depends on. Steffen further teaches:
wherein the hard shell has a thickness of less than 5 mm. This modification would be obvious to one of ordinary skill in the art as a change in size modification in the absence of unexpected results or a showing of criticality, as Steffen does not specify the thickness of the hard shell.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Regarding claim 35, Steffen in view of Fukushima teaches the limitations of claim 1, which claim 35 depends on. Steffen further teaches:
wherein the mold core has a separating layer which seals off the support core towards an exterior of the support core ([0061] – [0063]; Fig. 4, #9).

Regarding claim 36, Steffen in view of Fukushima teaches the limitations of claim 35, which claim 36 depends on. Steffen further teaches:
wherein at least one of the binder and the separating layer is dissolvable with a solvent ([0057] – [0058]).

Regarding claim 37, Steffen in view of Fukushima teaches the limitations of claim 1, which claim 37 depends on, but does not teach the hard shell having at least one opening, however, Fukushima teaches:
wherein the hard shell has at least one opening sized for allowing removal of the inner core therethrough ([0005] and [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hard shell of Steffen in view of Fukushima to further incorporate the teachings of Fukushima and include at least one opening. The purpose, as stated by Fukushima, being since the filling is fine particles, this can be discharged relatively easily without breaking the core material ([0010], lines 116-117).

Allowable Subject Matter
Claims 38-40 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 38 is also objected to due to the informality mentioned above.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 38 and 46 teach a disposable mold core with a support core including a hard shell and an inner core, wherein the support core includes at least two segments and a compensatory element arranged between and connecting the two segments to one another in a relatively movable to 
Claims 39 and 40 depend on claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748